PER CURIAM.
Upon a complaint by The Florida Bar this Court appointed a referee to conduct a hearing regarding Lackland’s alleged misconduct. Lackland tendered a conditional guilty plea for consent judgment, acknowledging his violations of Disciplinary Rules 1-102(A)(1), 1-102(A)(5) and 1-102(A)(6). The referee recommended that Lackland be found guilty in accordance with his conditional plea and that he be suspended from the practice of law for a period of ninety-one (91) days and thereafter pending proof of rehabilitation, as provided in Integration Rule 11.10(4) including but not limited to proof of alcohol rehabilitation which relates directly to the matters in The Bar’s Complaint and respondent’s fitness to resume the practice of law under Rule 11.10(4).
Neither side contests the referee’s report which we hereby adopt. Respondent, William Lackland, is hereby suspended from the practice of law for a period of ninety-one (91) days and thereafter pending proof of rehabilitation. Respondent’s suspension shall be effective February 11, 1985, thereby giving respondent thirty (30) days to close out his practice and take the necessary steps to protect his clients and respondent shall not accept any new business.
Judgment for costs in the amount of $567.36 is hereby entered against respondent, for which let execution issue.
It is so ordered.
ADKINS, Acting C.J., and ALDERMAN, MCDONALD, EHRLICH and SHAW, JJ., concur.